UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7277


ANTHONY BADU,

                Plaintiff - Appellant,

          v.

RICHARD O. BROADWELL, III; NURSE K. HULL; NURSE M. GASKILL,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:11-ct-03192-F)


Submitted:   November 20, 2014            Decided:   November 25, 2014


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony Badu, Appellant Pro Se.   Kelly Street Brown, Elizabeth
Pharr McCullough, YOUNG MOORE & HENDERSON, PA, Raleigh, North
Carolina; Joseph Finarelli, Assistant Attorney General, Jodi
Harrison, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Anthony       Badu     appeals        the    district         court’s    order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                                    We

have     reviewed       the       record     and     find       no   reversible        error.

Accordingly, we affirm for the reasons stated by the district

court.         Badu     v.        Broadwell,       No.     5:11-ct-03192-F          (E.D.N.C.

Aug. 18,    2014).           We    dispense     with     oral    argument      because      the

facts    and    legal    contentions          are    adequately       presented        in   the

materials      before    this        court     and   argument        would    not    aid    the

decisional process.



                                                                                     AFFIRMED




                                               2